17 A.3d 68 (2011)
300 Conn. 931
STATE of Connecticut
v.
Mark S. SILVER.
Supreme Court of Connecticut.
Decided April 6, 2011.
Adele V. Patterson, senior assistant public defender, in support of the petition.
Adam E. Mattei, special deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 126 Conn.App. 522, 12 A.3d 1014 (2011), is denied.
EVELEIGH and HARPER, Js., did not participate in the consideration of or decision on this petition.